By the Court.
In this stage, this cause pending in. Nan tucket was brought before this court in this county, as the law term for that county. And now a motion is made that issues may be allowed to be filed, and the case to be tried by a jury. But in the opinion of the court this motion comes too late. It should have been made at Nantucket, before the cause was removed, so that it might have been tried by a jury there. It must now stand for hearing before one judge, at the nisi prius term in July next.
N. B. Afterwards, March term, 1854, on the report of Merrick, J., no exception being taken in matter of law, judgment was entered for the defendants, that the bill be dismissed with costs.